                                                                    CE :. D
                                                                  JUL o 9 201
 DATE                                                           U.S. District Court
                                                              .Middle Distr ict of TN




I have received and read the Diabetic Judgement Order
(Case number 3:1.?-cv-0048',




 0                                    M
                                      I-
 SIGN and TDOC NUMBER




 Case 3:17-cv-00048 Document 171 Filed 07/09/19 Page 1 of 3 PageID #: 2672
                          .\0*HCF: TO CI..kSS nlf NiVILRS
              OF PROPOSED SFTTLEAtENT JUDG.\f EN't                                Un.dcr the terms of the proposed Judantcgi.l CoreC'ivtc
            FR0;41 -rHF, U\ITFD SPATES DISTRICT'COURh                             established and implemented protocol to pro-,WC access to hlooc:
             FOR THE IMIDDLE DISTRICT OFTENNFSSEE                                 sugar cheeks and insulin adminimration in coordination, with
                                                                                  regular mealtimes. CorcCivic veil! contintic with such protocol
             ATfFNTION ALL INMATES PLACED AT THE                                  unless it detc-nnines that a diff'crct:t protocol is appropriate
           TROt1SDALE TURNER CORRECTIONAL CENTEI:
                                                                                  Additionally, CoreCivic will add language to its written: policies
   This notice sets forth di(! basic terms of the proposed sculc-nent             and training materials at Trousdale to ensure insulin-dependent
   reached in the class action lawsuit Dodson, er ir! i•. CoreCiric.              inmaics' access to blood sugar checks and insulin administration
   hoc., of eA, Case No. 3;17-CE'-4S, which is sci 6onh in the                    in coordination -with rogular mealtimes. CorcCivic will remain
   attached propo.-<cd Judgment (hereina fter "Judgincnl ), and                   subject to the tends of the proposed Judgment for h.o years after
   advises class mcrnbc,s of their procedural rights relating to die              the proposed Judgment is approved by the Court.
   proposed Judgment. The settlement class in this lawsuit. has been
   defined as the following:                                                     Attorneys' fens and expenses for the plaintiffs' attorneys are
                                                                                 subject to approval by the Court and will be paid by CnrcCivic.
               All inmates will; TyTzc I and insulin-dependent                   Corecisdc lzzs zgrccd to pay, at most, S4^ 4>ii.i1;)           fell
               Type 11 diabetes who arc or may become                            satisfaction of ariy and all claims that counsel for the plaintiffs
              housed at the Trousdale Turner Correctional                        could have souelit for an award of anomcv's fees and c;;ncnscs in
              C'cntci (hcrcuiaftet "Trousdale"'? and who                          this matter under any theory of rccovcry.
              require access to blood sugar checks and
              insulin administration in coordir.a6cin wilt                                THIS IS NOT A DAMAGES CLASS ACTIO<
              regular mealtimes.
                                                                                 This action was settled only for injunctive relief. The proposed
              DESCRIPTION OFTHE CLASS ACTION                                     Judgment contains a release of claims by the class members
                                                                                 relating to any and all claims for injunctive relief regarding access
  The plaintiffs film this civil rights class action iawsuit in January          to blood sugar checks and insulin zdministiation in coordination
  2111 7   sei:king declaratory and injunctive relief and alleging that          with regular mealtime:; that -trL zss:,-rtcd or ilia! could have been
   the defendants have deprived, and continue to deprive, inmates                asserted aYainsl CorcCivic and a stipu!ated dismissal ot.
  with insulin-dependent diabetes of access to basic diabetes care at            Defendants Tennessee Depar*ment of Correction and
  Trousdale. The plaintitYS nreviouSly wetrC incarcerated at                     Commissioner fonv Parker.
  1'rousdale. The plaintiffs sought class certification, an award of
  attorneys' fees and expenses, and declaratory and injunctive                            HOW TO OBTAIN FURTHER INFORMATION
  relief, which included a request that insulin-dependent inmates be
    ovided     w•itti a:_fe`     in blond cigar c,hi_cac and in SiJlin          This Notice only contains a sunznnary of the pronose;d Judtime'ui.
  administration in coordination with regular mealtimes. T he                   The terms ale sct font: in t-reatcr detail in the p roposed Judgnrient,
  defendants have denied these allegations. The parties participated            which is attached and is available fiir review in the Trousdale
  in extended negotiations. The proposed Judgment is the result of              library.
             ^.!ia!intt
         ..cg:..._..
 ait'e5e ,.         ~.    $^:i mr eernts the'   dterctandlnV, of tliP paritCS
 about CorcC ivies protocol for providing insuhn-dcliondcnt                             FINAL APPROVAL HE CRIIsiG AND OBJECTION
 imnates with access to blood sugar checks and insulin                                               PROCEDURE
 administration in coordination with regular mealtimes, as well as
 adding correspondine language to CoreCivic's written policies                  The hearinp for the final at)pruval of the proposed JudeTncnt has
 and ";dining ma"cTals.                                                         bcen chcdi,1,     f.., l_ • t r 3 ~   -)(I i a at 111 6 , VA -   b_:fi±ra
                                                                                    '          t~;      ruw.l States Iiis!.ict Court inn the
      DESCRIPTION OF THE: PROPOSED JUDGMENT                                     Middle District of Tennessee. got Broadway- Room 800      .
                                                                                idashvilte, Tennessee 37203.
 The proposed Judgment requires that insulin-dependent inmates
 will be provided with access to blood sugar checks and insulin                 Claks n.cnnbcrs who wish to object to thee proposed JudFwent
 administration in coordination with regular mealtimes. Most of                 should file written objecGons wiff, the C zun slating tltcir name,
 rho- terms of the prrnp oscd judgmcni a c dcccrihcd htaow                      inmate, .n.umbcr, and address and indicating the. basis for (heir
 Because the proposed Judgtrtent contains many dufailco                         objection to Inc pnolxi>ed Juci ,rncrit
                                                                                                                l       no later than fuuriecn baps
 provisions and is several pages in length, not all of the provisions           before the hearing for the final approval of the proposed
can be describe: in this Notice.          Tf- cref^:e, the proposed             Jud~mc: t, by r ail;.^.r ohj :i0 ., !:? t~C -lerl( C[      o::•t at the
Judgment is attached to this Notice. If the prnposed Judgment is                Coun's address in the previous paragrrph.
not attached to this Notice, copies of flu. proposk-A Judgment are
being placed in the library at Trousdale to permit class tnernbers                    ISSUED A.T THE DIRECTION OF T-E!E COURT
to mad the document in its entirety.

The description of the proposed Judgment that R,llow; is for the
purpose of informing class members about the contents of the
proposed Judgment. However. the language of the proposed
Judgment, rather than the language of this Notice, suit] be binding
on the panic:;. In light of this, interc;ted class members Shou P_XHIBIT B
read the entire proposed Judgnnent.
             Case 3:17-cv-00048 Document 166-2 Filed 05/16/19 Page 1 of 2 PacelD ;rt: 2648



            Case 3:17-cv-00048 Document 171 Filed 07/09/19 Page 2 of 3 PageID #: 2673
Case 3:17-cv-00048 Document 171 Filed 07/09/19 Page 3 of 3 PageID #: 2674
